Williams, Ch. J.
In one part of this case I concur entirely with my brethren. In the other, I am not prepared to come to the same result.
The defendant relies upon the statute of limitations, six years having elapsed since the cause of action accrued. The plaintiffs reply to this, that during these six years the defendant was without the state, seven months in two successive years, and rely upon the proviso in the statute, that “In computing the time limited in the several cases aforesaid, the term during which the party against whom there may be any such causes of action shall be without this state, shall be excluded from the computation.” Language more full, clear and imperative cannot be made use of. But the defendant relies upon these facts to obviate it. He went away openly, with the knowledge of the plaintiffs ; he went away temporarily ; he left his family here, and abundance of property. Still the question recurs, was the defendant without the state ?—Is an absence of more than a year out of six, being without the state, so as not to be computed a part of the six years ? It is said, as his family and property were here, if this time is to be deducted, then, every single day in which the party is over the line of the state is to be excluded from the computation ; and such a construction would, in the constant intercourse with other states, be very inconvenient, and it cannot be supposed was intended by the legislature.
That there may be inconveniences attending this construction, will not be denied. But is the debtor to complain of them ? The limitation is for his protection. If he is not willing to comply with its terms, surely he ought not to complain ; and as he, of all others, best knows whether he has, or has not, complied with them, he must suffer least by any uncertainty in them. The creditor takes upon himself the burden of proof ; and if he is able to show, that the time required by statute has not elapsed, who shall say this shall not be allowed, because it may be difficult ? But the objection supposes, that the legislature would not have passed a law, which would have such an operation. The words used, it is believed, are peculiar to our statutes. We find them first in the statute concerning book debts, enacted in 1785 ; and from that they were copied into this statute, in 1821. At the former period, before the constitution was adopted, while *118steam-boats and rail-roads were unknown, the intercourse between the states was not what it now is:—we were a home people ; and a journey from one state to another, except from the border towns, was almost as infrequent as is now a voyage to Europe. Of course, very different notions would prevail upon such subjects ; and this should be taken into consideration, when looking at these statutes. But if we regard the words as if first used in 1821, some little inconvenience arising from a strict construction of the statute, will not authorize the court to depart from its letter, unless the circumstances are such as manifestly imply another intent in the lawgivers.
Such an intent we may sometimes discover, when a literal construction would be evidently contrary to the general scope and spirit of the law ; as when a statute was enacted in Italy, to prevent assassination, that whoever should draw blood in the street should suffer death ; no one can suppose it referred to the surgeon who opened a vein to save the life of his patient. We may also infer the intent, when the legislature use terms which have received a known and settled construction ; as when they adopt the statute of frauds, or when the preamble recites the evils which they intended to guard against, as was the case in the ancient statute relating to foreign attachments.
But this statute is a mere political regulation. The defendant can claim no equitable consideration. The language is peculiar, not adopted from some statute which has received a construction ; and it has no preamble to lead us to the particular object in view. How then can we discover the intent but by the language used ? I have tried to fasten upon something on which I could rely, but in vain. It seems to me, that we must either give a literal construction to the statute, or we must say, that the absence must be of such a character as to prevent the creditor from bringing a suit against the debtor, so that in fact he shall not have six years for that purpose.
But if we adopt that construction, then we must say, that it is no matter whether the debtor left his family here, or not ; whether he were absent temporarily, or permanently ; or whether he was ever in the state, or not : if he had property here, by which the debt might be secured, he had not been *119without the state according to the meaning of this statute. In short, we introduce an entirely new provision into the statute, such as was the law in Massachusetts ; (7 Mass. R. 716.) but which our legislature did not see fit to adopt. Such a liberty, it is not claimed, we are authorized to take. The absence, then, might be such an absence as would not prevent a suit.
But it is said, if his domicil is in this state, so that he could gain a settlement, then he is not without the state, within the meaning of the statute.
The statute as to settlement uses very different language. A settlement is not to be gained, unless a person resides in a town six years, or, as expressed in one section, unless he shall have statedly resided in a town one year. By a residence in a place, we understand making that place our home for the time ; and a temporary absence shall not deprive us of our home. Besides, a settlement is gained for a family ; and we naturally look to see where the family are. In Massachusetts, therefore, they have, in the revised statutes, embraced both ideas—absence from the state, and residence abroad. If the debtor be absent from, and resides out of, the state, the time shall not be taken as part of the time limited. Rev. Stat. 700.
But our legislators place it merely upon the debtor’s being without the state. Suppose this proviso were in a statute limiting prosecutions for murder ; would it be doubted that every day the accused was without the state, would be withdrawn from the computation ? Would the difficulty of his living in a border town, and being out and in at various times, be thought of, in construing the statute, or bringing the offender to justice ? Would it not be enough to say to such a plea, the accused has the full benefit of the law, if he has six years while he was within the state ? The object of that law would be, that the offender should be, for at least six years, subject to arrest under our laws. And I do not feel at liberty to say, the legislature did not, in this statute, mean the same thing. There have been those who have considered the body the best security for the debt ; and if the legislature have chosen to say, that while the debtor withdrawn his body from that process, he shall not have the benefit of the protection of the statute of limitations, it does not appear to me *120so severe a rule as to require any strained interpretation to avoid it.
But while it is admitted, that the jurisdiction, which the attachment of property gives, will have no effect upon the construction of the proviso in this statute, it is said, that as a suit founded upon residence, and judgment upon it, will lay a foundation for a suit in another state, when a judgment founded upon an attachment of property will not be so regarded, therefore we may presume, that the legislature intended such an absence as would prevent a suit not founded upon an attachment of property. This idea, though ingenious, is a refinement not to be ascribed to a legislature. That a creditor, who neglected to sue for six years, should be barred, because he did not bring a suit, when such suit could result in nothing but an empty judgment ; and that another creditor should not be barred, who could have satisfied his judgment, by abundant property ; (the time of absence being the same ;) is a distinction which has so little in itself to recommend it, that it seems to me there should be something imperative in the statute to require it.
If we say, that such a construction will answer all the objects of the act, I reply, that so it would whenever the debtor leaves goods exposed sufficient to satisfy the debt ; and the creditor, who neglects to secure himself, deserves no favour. But it is sufficient to say, this is not the provision of the statute. When, then, we have so little to guide us as to the intent of the legislature, aside from the language made use of, it seems to me most safe to rely upon the clear expressions of the statute itself.
New trial to be granted.